Order modified by reducing the amount of the fine from $285 to $125 and as modified affirmed, without costs of this appeal to either party. Order denying motion to vacate the contempt order affirmed, without costs of this appeal tó either party. Memorandum: We think the motion to vacate or open the contempt order was properly denied. That the defendant was guilty of contempt was clear. In view of the fact that the defendant’s conduct caused no direct loss to the judgment creditor and that the Special Term did not find his conduct to be willful or contumacious, we think the ends of justice wifi be served by reducing the fine from $285 to $125. All concur.. (One order adjudges the judgment debtor to have committed a civil contempt of court and imposes a fine and sentences him to imprisonment unless said fine is paid. The second order denied a motion of the judgment debtor to vacate the previous order.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and MeCurn, JJ.